Judgment reversed and new trial granted, with, costs to appellant to abide event. Held: 1. That the notice of claim was sufficient as a matter of law. 3. That the proof was sufficient to require the submission to the jury of the question of fact as to whether or not there had been a waiver of further notice and proofs of loss, but the complaint should be amended so as to make proof of waiver available. 3. That the proofs were sufficient to require the submission tó the jury of the question of whether or not the insured, Peter H. McArthur, came to his death solely by reason of bodily injuries, reflected [sic] through accidental means. All concurred.